      Case 2:20-cr-00032-WBS Document 110 Filed 04/22/21 Page FILED
                                                                1 of 1
                      UNITED STATES DISTRICT COURT          April 22, 2021
                     EASTERN DISTRICT OF CALIFORNIA      CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:20-CR-00032-WBS

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
JONTE DEON SCOTT,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JONTE DEON SCOTT ,

Case No. 2:20-CR-00032-WBS Charge 21 USC § 846 , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $           $15,000

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): Pretrial conditions as stated on the record.
                             The defendants release is delayed until April 26, 2021
                         X
                             at 9:00 AM. The defendant is released to Fred Scoville

                             for transportation to the airport.

      Issued at Sacramento, California on April 23, 2021 at 9:51 AM.



                                   By:

                                         Magistrate Judge Allison Claire
